DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Application
2.	Claims 1-20 are pending in this application (17/181,296), filed on 02/22/2021. 	  

Priority
3.	Applicant claims Domestic Priority for this application (17/181,296), filed on 02/22/2021, as a Continuation of US application (16/410,491) filed on 05/13/2019 (granted patent US 10963267 on 03/30/2021), which in turn claims priority as a Continuation of US application (15/636,574) filed on 06/28/2017 (granted patent US 10338932 on 07/02/2019) that claims priority to US provisional application 62/422,556 filed on 11/15/2016.  Applicant’s claim to domestic priority is acknowledged.

Drawings
4.	The drawings, filed on 02/22/2021, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement (IDS), filed on 02/22/2021, have been received and entered into the record. The references cited therein have been considered by the examiner. Please see attached PTO-1449 form(s).

Double Patenting 
6.	A rejection based on double patenting of the "same invention" type finds its support in the language of pre-AIA  35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain _a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Millerv. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 

7. 	Claims 1-20 of this Application (17/181,296) are rejected on the ground of obviousness type double patenting as being un-patentable over Claims 1-20 of the patent US 10963267 issued on 03/30/2021.  A side-by-side comparison of the limitations of Claim 1 of the examined application vs. the corresponding limitations of Claim 1 of the patent is presented below in a tabular form, as an example, for illustration. 
Claim
Lim
Examined Claims (17/181,296) 
Claim
Patented Claims (US 10963267)
1

A method comprising:
1
A method, comprising:

1
sending, to a server computing device by a first computing device, a request to provide a software package for a particular software application;

1
receiving, at a server computing device, a request from a first computing device to provide a software package for a particular software application;


2
receiving, from the server computing device by the first computing device, a software package that includes the particular software application and particular application execution information (AEI),
wherein the particular AEI is extracted from composite AEI that comprises a composite list of software methods for at least the particular software application,
wherein the composite list of software methods comprises data about software methods that were executed during past executions of the particular software application by at least one computing device other than the server computing device and other than the first computing device, and
wherein the particular AEI provides at least one compiler hint for indicating to compile a first software method of the software methods before runtime of the particular software application and to compile a second software method of the software methods during runtime of the particular software application; and

1
determining composite application 
execution information (AEI) for at least the particular software application using the server computing device, the composite AEI comprising a composite list of software for at least the particular software application, wherein the composite list of software comprises data about software methods that were executed during past executions of the particular software application by at least one computing device other than the server computing device and other than the first computing device;  extracting particular AEI related to the particular software application from the composite AEI using the server computing device, the particular AEI providing at least one compiler hint for indicating to compile a first software method of the software methods before runtime of the particular software application …

3
compiling, by the first computing device based on the at least one compiler hint, the first software method before runtime of the particular software application and the second software method of the software methods during runtime of the particular software application.
1
… the particular AEI providing at least one compiler hint for indicating to compile a first software method of the software methods before runtime of the particular software application … and to compile a second software method of the software methods during runtime of the particular software application;

Examiner Note: Please note, for example, the following differences between the claims of the examined application (17/181,296) and the corresponding claims of the patent (US 10963267) and the explanations: 
Claim 1 of the examined application differs from claim 1 of the patent in that claim 1 of the examined application contains fewer limitations than claim 1 of the patent, but claim 1 of the patent comprises all limitations of claim 1 of the examined application with some minor differences on how the features are presented/ordered (please see the above Table of comparison).  
Dependent Claims 2-18 of the examined Application are rejected on the ground of obviousness type double patenting as being un-patentable over Claims 2-18 of the patent US 10963267
Claims 19-20 of the examined Application are rejected on the ground of obviousness type double patenting as being un-patentable over Claims 19-20 of the patent US 10963267.







8. 	Claims 1-20 of this Application (17/181,296) are also rejected on the ground of obviousness type double patenting as being un-patentable over Claims 1-20 of the patent (US10338932) issued on 07/02/2019).  A side-by-side comparison of the limitations of Claim 1 of the examined application vs. the corresponding limitations of Claim 1 of the patent is presented below in a tabular form, as an example, for the record

Claim
Lim
Examined Claims (17/181,296) 
Claim
Patented Claims (US10338932)
1

A method comprising:
1
A method, comprising:

1
sending, to a server computing device by a first computing device, a request to provide a software package for a particular software application;

1
receiving, at a server computing device, a request from a first computing device to provide a software package for a particular software application;


2
receiving, from the server computing device by the first computing device, a software package that includes the particular software application and particular application execution information (AEI),
wherein the particular AEI is extracted from composite AEI that comprises a composite list of software methods for at least the particular software application,
wherein the composite list of software methods comprises data about software methods that were executed during past executions of the particular software application by at least one computing device other than the server computing device and other than the first computing device, and
wherein the particular AEI provides at least one compiler hint for indicating to compile a first software method of the software methods before runtime of the particular software application and to compile a second software method of the software methods during runtime of the particular software application; and

1
determining composite application execution information (AEI) for at least the particular software application using the server computing device, the composite AEI comprising a composite list of software for at least the 
particular software application, wherein the composite list of software comprises data about software methods of the 
particular software application 
executed by at least one computing device other than the server computing device, the software methods of the 
particular software application including a frequently-executed software method and an initialization software method;
 
extracting particular AEI related to the particular software application from 
the composite AEI using the server computing device, the particular AEI providing a compiler hint for indicating to compile the frequently-executed software method before runtime of the particular software application and for indicating to compile the initialization software method during runtime of the particular software application;

3
compiling, by the first computing device based on the at least one compiler hint, the first software method before runtime of the particular software application and the second software method of the software methods during runtime of the particular software application.
1
… providing a compiler hint for indicating to compile the frequently-executed software method before runtime of the particular software application and for indicating to compile the initialization software method during runtime of the particular software application;

Examiner Note: Please note, for example, the following differences between the claims of the examined application (17/181,296) and the corresponding claims of the patent (US10338932) and the explanations: 
Claim 1 of the examined application differs from claim 1 of the patent in that claim 1 of the examined application contains fewer limitations than claim 1 of the patent, but claim 1 of the patent comprises all limitations of claim 1 of the examined application with some minor differences on how the features are presented/ordered (please see the above Table of comparison).  

Allowable Subject Matter
9.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-20 are considered allowable, but rejected for double patenting as noted above in this office action.
Conclusion
10. 	Claims 1-20 are rejected.
THIS ACTION IS NONFINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/MOHAMMED  HUDA/			                                                                                                                                                                                  
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191